Citation Nr: 0625293	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  02-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under chapter 35, United States Code.   


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1959 to 
November 1962 and from August 1966 to August 1969.  He died 
in September 2000.  The appellant is the widow of the 
veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied service connection for the cause of the veteran's 
death and entitlement to Survivors' and Dependents' 
Educational Assistance under chapter 35, United States Code.    

In September 2002, the appellant testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
Central Office.  A transcript of that hearing has been 
associated with the VA claims folder.

In an October 2004 decision, the Board denied the claim for 
service connection for the cause of the veteran's death and 
entitlement to Survivors' and Dependents' Educational 
Assistance under chapter 35, United States Code.  A timely 
appeal of that decision was filed to the United States Court 
of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's October 2004 decision and remand the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Survivors' and Dependents' 
Educational Assistance under chapter 35, United States Code.  
In February 2006, the Court granted the joint motion, vacated 
the Board's October 2004 decision and remanded the case to 
the Board for compliance with directives that were specified 
by the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the Board in September 2002, the 
appellant testified that the veteran has received Social 
Security Administration (SSA) benefits in 1992 for 
adenocarcinoma.  Review of the record reveals that VA has not 
made an attempt to obtain the SSA records.  VA has a 
statutory duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  Dixon v. 
Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992).  Further, Veterans Claims 
Assistance Act of 2000 (VCAA) emphasizes the need for VA to 
obtain records from other Government agencies.  38 U.S.C.A. 
§ 5103A (b)(3), (c)(3) (West 2002).  Of particular 
significance here, the VCAA requires VA to continue its 
efforts to obtain records and notify the appellant if we 
cannot get the records.  38 U.S.C.A. § 5103A (b)(3) (West 
2002).  The Board also notes that the February 2006 joint 
motion for remand and Court Order directs VA to make an 
attempt to obtain the SSA records.  Under the circumstances 
of this case, VA should obtain and consider the complete SSA 
medical record.  

Accordingly, this case is remanded for the following action: 

1.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Then the AMC should readjudicate the 
claim for entitlement to service 
connection for the cause of the veteran's 
death and entitlement to Survivors' and 
Dependents' Educational Assistance under 
chapter 35, United States Code.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the appellant 
and her representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



